OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               OFFlCp 0^80X112308,CAPITOL STATION AUSTIN TEXAS 78711

              STATE OF TEXAS              -2       &?#£•££••
                                                    •i-^r-fT'i--
              PENALTY FOF                                  &. £-•._«•


              PRIVATE
              PR!\/ATP !USE
                         ICC              7^r,Co   iF ^    ^^
                                                      I-!*!t?H          7^   $ nOQ   7 I

 9/17/2015                                          -   COA Case No. 05-14-00806-CR
 HEATH, RONNIE                Tr.sCt. No. F14-53600-H                        PD-1206-15
 On this day, this Court .has granted the Appellant's Pro Se motion for an extension
 of time in which to file the Petition for Discretionary Review. The time to file the
 petition has been extended to Tuesciay, November 24, 2015. NO FURTHER
 EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition For Discretionary
 Review must be filed with The Court of Criminal Appeals
                                                                                sta, Clerk




                              RETURN TO SENDtR
N3B   7526S
                       NOT IN DaWMP 3A